DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 08/25/2020.  Claims 1-20, of which claims 1, 15 and 20 are independent, were pending in this application and have been considered below.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 08/25/2020 have been considered and made of record by the examiner.

Allowable Subject Matter
 	Claims 1-20 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that “obtaining metadata associated with at least one plugin from a set of plugins of a runtime environment, wherein the runtime environment is configured to provide a service to a client, wherein the at least one plugin is configured to measure or enforce one or more metrics of the service; obtaining one or more user selections regarding the one or more metrics, wherein the one or more user selections comprise one or more constraints on the runtime environment; obtaining, based on the metadata of the at least one plugin and based on the one or more user selections, one or more corresponding clauses textually describing the one or more constraints; generating a contract, wherein the contract comprises the one or more corresponding clauses; automatically generating a configuration file based on the one or more user selection”, in combination with “automatically enforcing the contract at least by: activating the runtime environment, loading the service in the runtime environment, configuring the at least one plugin according to the configuration file, executing the at least one plugin to identify a violation of the contract, and executing a client function of the client”, as recited in claim 1, and some variation of wording as recited in claims 15 and 20. The respective dependent claims 2-14 and 16-19 are allowable for the same reason, correspondingly.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at 

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the 

/Nader Bolourchi/
Primary Examiner, Art Unit 2631